                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


JAMES ALLEN SPURLOCK,

                     Plaintiff,

vs.                                        Case No. 18-3275-SAC

CORIZON HEALTH, et al.,

                     Defendants.


                              O R D E R

       This case is before the court to screen plaintiff’s pro se

complaint pursuant to 28 U.S.C. § 1915A.

I. The complaint

       Plaintiff is a state prisoner who alleges a violation of his

constitutional   rights   under   the   Fifth,   Eighth   and   Fourteenth

Amendments.   Plaintiff also alleges negligence.      Plaintiff asserts

that he is epileptic and that he has grand mal seizures.         He claims

injuries because of defendants’ failures to protect him from being

harmed by a seizure.

       Plaintiff has named several defendants.        These defendants

are:     Corizon Health, the health care provider for the Kansas

Department of Corrections; Correct Care Solutions, the health care

provider for the Johnson County Adult Detention Center; Janet Hays,

a nurse at the Reception and Diagnostic Unit (RDU) at the El Dorado

Correctional Facility; Dr. Gordon Harrod, a doctor at the RDU;


                                   1
William Wade, a nurse at the RDU; Dr. Dennis Kepka, a doctor at

Ellsworth Correctional Facility (ECF) employed by Corizon Health;

Tony Rusch, a nurse employed by Corizon Health at ECF; Vicky

Lanter, a nurse at ECF employed by Corizon Health; Mable Walker,

a director of nursing employed by Corizon Health; Julie Patterson,

a health services administrator employed by Corizon Health; Marty

Sauers, the warden at ECF; FNU Pruitt, a unit manager at ECF; Tim

Taylor, a unit team member at ECF; and FNU Morrison, a sergeant at

ECF.    All of the defendants are sued in their individual and

official capacities.

       Plaintiff alleges that he was housed at the Johnson County

Adult Detention Center (JCADC) for close to four years, ending on

October 25, 2016.    There he was recognized as having epilepsy and

suffering grand mal seizures for which he was taken to the hospital

several times.    Because of this condition, plaintiff was placed on

“bottom level/bottom bunk” (“BL/BB”) restriction at JCADC.     While

at JCADC plaintiff received Gabapentin – 800 mgs at morning and

noon, 600 mgs twice at night – to prevent seizures.

       Plaintiff was transferred to the RDU at El Dorado Correctional

Facility on October 25, 2016.    When he arrived, he was assessed by

defendant Janet Hays.     She refused to allow plaintiff Gabapentin

because it cost too much and inmates had been known to abuse it.

She offered plaintiff an alternative such as Dilantin, Kepra, or

Elavil.    Plaintiff told Hays that he had used Gabapentin since

                                  2
2013, that he had not been found guilty of abusing his medications,

and that his medical records showed that he did not tolerate

Dilantin or Valproic acid.    Plaintiff alleges that he warned Hays

that he would suffer excruciating side effects if he was not left

on the medication he was receiving at JCADC.     He further claims

that he told her he should be on BL/BB restriction because of his

epilepsy and that she said she would make note of it.

     Plaintiff, however, was assigned to an upper level cell for

a couple of days before he was moved.     Plaintiff claims that he

was forced to take Dilantin (or be punished for “self-harm”) from

approximately October 27, 2016 to November 3, 2016.     This caused

plaintiff to have extreme headaches, dizziness, double vision,

vomiting and extreme constipation.    Plaintiff alleges that he was

given aspirin and Excedrin for the headaches.    He claims that he

had epileptic seizures on or around November 3, 2016 and that he

was taken to the infirmary.

     There he was seen by defendant Dr. Harrod.     Plaintiff told

Dr. Harrod that he normally took Gabapentin.    Dr. Harrod said it

was expensive, but that he would put plaintiff back on Gabapentin

at a reduced dosage because he wanted to try something new.

Plaintiff implored without success that he be returned to his

regular dose.   Plaintiff further claims that defendant Dr. Harrod

did not note in plaintiff’s file that plaintiff should be BL/BB

restricted.

                                  3
      Plaintiff   alleges     that     he   informed    defendant   Wade     of

plaintiff’s situation between November 6 and November 18, 2016,

when Wade gave plaintiff a physical.          According to plaintiff, Wade

did nothing.

      Plaintiff had another seizure on November 19 or November 20,

2016. On November 21, 2016, plaintiff was transferred to Ellsworth

Correctional Facility.        Plaintiff alleges that he told the ECF

staff everything he told the RDU staff.            Plaintiff claims he had

a seizure on November 26, 2016 because his Gabapentin dosage had

not been corrected.     He states that he told this to defendant Tony

Rusch at ECF, but she did not refer plaintiff to a doctor or take

other action.

      On November 29, 2016, plaintiff was moved to a top-walk cell

at ECF.     Plaintiff alleges that defendant Morrison insisted that

plaintiff make the move, although plaintiff told him that plaintiff

was epileptic and BL/BB restricted.           Plaintiff further claims that

he   told   defendant   Tim   Taylor    and    defendant   Pruitt   the    same

information a couple of days later.               Nothing was done.        So,

plaintiff completed a medical request form on December 11, 2016.

The next day plaintiff was triaged by defendant Rusch.              She told

plaintiff to talk to the doctor about it.              This led to a heated

argument.      Defendant    Mable    Walker    intervened.    According      to

plaintiff, Walker also did nothing about plaintiff’s concerns.

Plaintiff wrote a “Form 9” to defendant Julie Patterson on December

                                       4
13, 2016 to no avail.       On December 17, 2016, plaintiff had a

seizure and cut open his mouth when he fell.                  The next day he

reported the seizure and his injuries to prison officials, but

there was no change made to his medication or his cell assignment.

     On December 19, 2016 and December 23, 2016, plaintiff wrote

“Form 9s” to defendants Pruitt and Sauers asking for action, but

received none.    On January 3, 2017, plaintiff completed a medical

request form.    This was triaged the next day by defendant Vicky

Lanter.     According to plaintiff, nothing was done.                  Nor did

plaintiff’s treatment change when his wife complained to the

Corizon Health office in Topeka, Kansas and to the warden at ECF

(defendant Sauers).

     Plaintiff    claims   that   he       wrote    an    informal   resolution

regarding the same issues on January 10, 2017 and followed that

with a grievance on January 25, 2017.              Neither pleading received

a response.

     On February 3, 2017, plaintiff was seen by defendant Dr.

Kepka.    Dr. Kepka promised action but nothing happened until after

February 16, 2017, when plaintiff had a seizure and fell down

stairs.    After the initial seizure, plaintiff suffered a second

seizure and was taken to the hospital.                   Plaintiff returned to

prison the same day.    On February 17, 2017, plaintiff had another

seizure and cut is eyebrow open.            The next day, Dr. Kepka told



                                       5
plaintiff that he was adjusting plaintiff’s medication and that

plaintiff would be BL/BB restricted.

II. Screening standards

    Section 1915A requires the court to review cases filed by

prisoners seeking redress from a governmental entity or employee

to determine whether the complaint is frivolous, malicious or fails

to state a claim upon which relief may be granted.                      A court

liberally construes a pro se complaint and applies “less stringent

standards than formal pleadings drafted by lawyers.”                 Erickson v.

Pardus,    551   U.S.   89,   94   (2007).     But,   a   pro   se    litigant’s

“conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.”

Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).                The court

“will not supply additional factual allegations to round out a

plaintiff’s complaint or construct a legal theory on plaintiff’s

behalf.”    Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir.

1997).

    When deciding whether plaintiff’s complaint “fails to state a

claim upon which relief may be granted,” the court must determine

whether    the   complaint     contains      “sufficient    factual      matter,

accepted as true, to ‘state a claim for relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).                The court

accepts the plaintiff’s well-pled factual allegations as true and

                                       6
views them in the light most favorable to the plaintiff.                 United

States v. Smith, 561 F.3d 1090, 1098 (10th Cir. 2009).              The court

may also consider the exhibits attached to the complaint.                   Id.

The court, however, is not required to accept legal conclusions

alleged in the complaint as true. Iqbal, 556 U.S. at 678. “Thus,

mere ‘labels and conclusions' and ‘a formulaic recitation of the

elements of a cause of action’ will not suffice” to state a claim.

Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012)

(quoting Twombly, 550 U.S. at 555).

     “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678.       “The plausibility standard is not akin to

a ‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Id.                “Where a

complaint   pleads    facts    that    are   ‘merely   consistent      with’   a

defendant's    liability,     it   ‘stops    short   of   the   line    between

possibility and plausibility of “entitlement to relief.”’”                  Id.

(quoting Twombly, 550 U.S. at 557).

III. Eighth Amendment standards

     Plaintiff’s     most     viable   constitutional     claims    allege     a

violation of plaintiff’s Eighth Amendment rights.1                 The Eighth


1 As mentioned, plaintiff’s complaint also references the Fifth Amendment and
the Fourteenth Amendment.   The Eighth Amendment is applicable to the States
because of the Due Process Clause of the Fourteenth Amendment. See Riddle v.

                                       7
Amendment is violated when a prison official is deliberately

indifferent to an inmate’s serious medical needs.                        Estelle v.

Gamble,    429    U.S.   97,    104   (1976).        “Deliberate    indifference”

contains an objective and a subjective component.                            Farmer v.

Brennan, 511 U.S. 825, 834 (1994).                     The objective component

requires that the inmate’s medical need be sufficiently serious as

to mandate treatment, if diagnosed by a physician, or so obvious

that   a   lay    person   would      recognize      the   need   for    a    doctor’s

attention.       Hunt v. Uphoff, 199 F.3d 1220, 1224 (10th Cir. 1999).

The subjective component requires knowledge by the defendant of an

excessive risk to an inmate’s health and safety and disregard of

that risk.       Farmer, 511 U.S. at 837.           The subjective component is

not satisfied by an “inadvertent failure to provide adequate care,

negligent misdiagnosis, or . . . difference of opinion with medical

personnel    regarding         diagnosis       or   treatment.”         Clemmons    v.

Bohannon, 956 F.2d 1523, 1529 (10th Cir. 1992).

IV. Negligence standards

       “A plaintiff in a negligence action must prove four elements:

a duty owed to the plaintiff, breach of that duty, the breach of

the duty was the cause of the injury to the plaintiff, and damages

suffered by the plaintiff.”           Shirley v. Glass, 308 P.3d 1, 6 (Kan.


Mondragon, 83 F.3d 1197, 1202 (10th Cir. 1996). Plaintiff allegations state no
cause of action under the Fifth or Fourteenth Amendment which is independent of
the Eighth Amendment. See Whitley v. Albers, 475 U.S. 312, 326-27 (1986)(Eighth
Amendment subsumes claims of a substantive due process violation); Riddle, supra
(same).

                                           8
2013).    The Kansas Court of Appeals has held that “the duty of a

jailer to exercise reasonable care to those in custody is triggered

by actual or constructive knowledge of an unreasonable risk that

the prisoner will be subjected to physical harm.”                  Rogers v. Bd.

of   Comm’rs   of   Shawnee    Cnty,   2015     WL    1514019      *4    (Kan.App.

3/27/2015)(citing Restatement (Second) of Torts § 314 (1964)).

V. Correct Care Solutions

      Plaintiff alleges that defendant Correct Care Solutions (CCS)

violated plaintiff’s Eighth Amendment rights by failing to forward

plaintiff’s medical records from JCADC to the Kansas Department of

Corrections and Corizon Health, when plaintiff was transferred on

October 25, 2016, and even after plaintiff’s wife informed CCS on

November 15, 2016 that his medication dosages at that time were

wrong.     Plaintiff   does    not   allege,    however,      that       the   other

defendants in this case disbelieved plaintiff when he told them

about his health conditions and medications at JCADC.                   Nor does he

allege that he would have been treated differently by the other

defendants, if they had plaintiff’s medical records from CCS.                     He

only alleges that the other defendants opted not to follow the

treatment plaintiff told them he received at JCADC.                This does not

state a claim that CCS was deliberately indifferent to plaintiff’s

medical   condition.     See    Blondheim      v.    County   of    Olmsted,      47

Fed.Appx. 786, 789 (8th Cir. 2002)(cannot show harm from failure

to forward records if relevant medical information was known to

                                       9
persons caring for plaintiff); Johnson v. Westermeyer, 2014 WL

2807667 *9 (D.Ore. 6/19/2014)(dismissing negligence claim alleging

failure to forward records because plaintiff failed to link injury

to the alleged misconduct); Johnson v. Adams, 2011 WL 2682645 *6

(E.D.Ark.   4/5/2011)(dismissing      constitutional     claim   alleging

failure to transfer records for same reasons where plaintiff

advised prison authorities of his condition); see also Williams v.

Swenson, 2015 WL 5332757 *5 (E.D.Wis. 9/10/2015)(no constitutional

duty to forward an inmate’s medical records to a new institution

upon the inmate’s request).      Nor are there facts alleged showing

that CCS failed to forward the records knowing that it would risk

serious harm to plaintiff.     This is further grounds to dismiss an

Eighth Amendment claim.     Pabon v. Goord, 2003 WL 1787268 *11 & *17

(S.D.N.Y. 3/28/2003)(dismissing constitutional claims where there

was no evidence that delay in treatment caused by failure to send

medical   records   to   specialty   consultants   was   the   product   of

improper motive or intentional disregard for plaintiff’s condition

and there was no evidence that it had an impact upon plaintiff’s

actual care).

     Plaintiff does not allege facts supporting a duty of care by

CCS toward plaintiff once plaintiff was transferred from JCADC.

CCS was not plaintiff’s jailer.           CCS was not responsible for

plaintiff’s medical care after he left JCADC.          Also, CCS was not

responsible for the conduct of the other defendants in this case.

                                     10
As a general rule, there is no duty to act for the protection of

others.    See Thomas v. County Comm’rs of Shawnee County, 198 P.3d

182, 189 (Kan.App. 2008)(citing Restatement (Second) of Torts §

314 (1964)).      There are exceptions to this rule.                       See, e.g.,

Restatement (Second) of Torts § 314A.                  Plaintiff has not alleged

facts which plausibly satisfy an exception to the general rule or

otherwise    support   a    duty    of    care    by    CCS    to    plaintiff   after

plaintiff was transferred from the JCADC.                    Cf., Gammill v. United

States, 727 F.2d 950, 954 (10th Cir. 1984)(no duty running from

Government to plaintiffs that would have required Government to

notify county health department of hepatitis in home of a woman

treated by a physician employed by the United States).

VI. Janet Hays

      Defendant Hays is a nurse who saw plaintiff when he first

entered RDU.      Plaintiff does not allege an injury at RDU from a

fall from an upper bunk or while climbing or descending stairs.

Therefore, plaintiff’s allegations against Hays must center upon

her alleged decisions regarding plaintiff’s drug regimen.

      Plaintiff    blames    defendant         Hays    for    the    consequences   of

shifting    his   medication       from   Gabapentin          to    Dilantin.2    But,


2 It appears unlikely that this change would constitute an Eighth Amendment
violation where there is no evidence that Hays was aware that the substituted
medication would cause a significant medical problem. See Toler v. Troutt, 631
Fed.Appx. 545, 547-48 (10th Cir. 2015)(substituting different pain medication
for Neurontin (a brand name for Gabapentin) does not violate Eighth Amendment);
Todd v. Bigelow, 497 Fed.Appx. 839, 841-42 (10th Cir. 2012)(no deliberate
indifference when a Neurontin prescription is changed to a different drug).

                                          11
plaintiff saw Dr. Harrod on November 3 or 4, 2016 and Dr. Harrod

shifted plaintiff back to Gabapentin, at a reduced dosage.            This

case was filed on November 7, 2018.         Any ill effects from Hays’

actions appear to have occurred more than two years before this

case was filed.    Therefore, there are grounds to believe that any

claim against defendant Hays is barred by the two-year statute of

limitations which covers negligence claims under Kansas law and

claims under § 1983.      See K.S.A. 60-513(a)(4); Lee v. Reed, 221

F.Supp.3d 1263, 1269 (D.Kan. 2016)(applying same two-year state

limitations statute to § 1983 claim).

VII. William Wade

        Plaintiff alleges that defendant Wade gave him a physical at

RDU sometime between November 6 and November 18, 2016.           Plaintiff

was moved to ECF on November 21, 2016.         Thus, Wade is alleged to

have seen plaintiff after plaintiff informed Dr. Harrod at RDU of

plaintiff’s     issues   with   his    medication   and   cell   location.

Plaintiff does not allege that he had a seizure after he saw Dr.

Harrod at RDU and before he received a physical from defendant

Wade.    So, he alleges no intervening circumstance which would have

suggested to Wade that Dr. Harrod’s Gabapentin prescription was

not effective.    Plaintiff also does not allege that defendant Wade

had the authority to alter plaintiff’s prescription from Dr.

Harrod.    According to the complaint (Doc. No. 1, ¶ 48), plaintiff

had received a BL/BB placement at RDU prior to seeing Wade.

                                      12
Plaintiff    did   have    a   seizure    at    RDU   shortly   before   he   was

transferred to ECF and after he saw Wade.             But, plaintiff does not

allege that he suffered an injury from the seizure because of his

cell assignment at that time.        And, plaintiff does not allege that

he saw Wade again.        These circumstances suggest to the court that

Wade is not liable to plaintiff under a deliberate indifference or

a negligence theory.

VIII. FNU Morrison

       Plaintiff alleges that defendant Sergeant Morrison ordered

plaintiff to move to a top-walk cell from a BL/BB cell at ECF on

November 29, 2016.         He further alleges that defendant Morrison

deflected    plaintiff’s       complaints      that   a   top-walk     cell   was

dangerous because of plaintiff’s medical status as reflected in

medical records plaintiff showed Morrison.                Plaintiff, however,

does   not   allege   facts    plausibly       demonstrating    that   defendant

Morrison had authority to determine or adjust plaintiff’s cell

placement or his medical treatment or that he impeded plaintiff’s

efforts to contact persons who held such authority.              Therefore, it

appears that the complaint fails to show that defendant Morrison

caused an injury to plaintiff.

IX. Official capacity claims

       Claims against an individual defendant in the defendant’s

official capacity is a means of suing the entity of which the

individual defendant is an agent.              Kentucky v. Graham, 473 U.S.

                                         13
159, 165-66 (1985).            A private corporation lacks an official

capacity.       James v. Sherrod, 2018 WL 466242 *1 n.1 (W.D.Okla.

1/18/2018).        But, a suit against an individual employee of a

private corporation in an “official capacity” is a suit against

the corporation.           Patton v. United Parcel Service, 910 F.Supp.

1250, 1269 (S.D.Tex. 1995).          Accordingly, plaintiff may not bring

an     official    capacity    claim   against    Corizon    Health       or    CCS.

Moreover, any official capacity claim against an employee of

Corizon     Health    is    duplicative   of   plaintiff’s       claims    against

Corizon Health.3

        Plaintiff may not bring an official capacity claim against

the individual state employee defendants.              A claim for injunctive

relief     is   not   appropriate    against   these    defendants        in   their

official capacity because plaintiff is currently housed at the

Hutchinson Correctional Facility and there are no facts alleged

showing that these defendants have responsibility over plaintiff’s

treatment at that facility.            Plaintiff also does not expressly

seek injunctive relief in his complaint.                A claim for monetary

damages against the defendant state employees in their official

capacities pursuant to § 1983 is barred by the State’s Eleventh

Amendment immunity.          See Ellis v. Univ. of Kan. Med. Ctr., 163

F.3d 1186, 1196 (10th Cir. 1998)(the Eleventh Amendment immunity




3   Plaintiff does not name an employee of CCS as a defendant.

                                        14
of States bars a § 1983 claim against the State or state agencies

in federal court).      The Kansas Tort Claims Act (KTCA), K.S.A. 75-

6101 et seq., provides for the liability of state governmental

entities for damages caused by the negligent or wrongful acts or

omissions of their employees “while acting within the scope of

their    employment     under   circumstances   where   the   governmental

entity, if a private person, would be liable under the laws of”

Kansas.    K.S.A. 75-6103(a).     But, the Eleventh Amendment immunity

which protects the State of Kansas from being sued in federal court

upon many federal law claims also applies to KTCA claims and other

state law claims.         See Pennhurst State School & Hospital v.

Halderman, 465 U.S. 89, 107 & 121 (1984); Ndefru v. Kansas State

University, 814 F.Supp. 54, 56 (D.Kan. 1993)(applying Eleventh

Amendment    bar   to    KTCA   claim);   Richardson-Longmire   v.   State

Adjutant General, 1999 WL 156168 *7-8 (D.Kan. 3/8/1999) aff’d,

1999 WL 1032975 (10th Cir. 1999) cert. denied, 520 U.S. 1266

(2000)(applying bar to state statutory claim).

        For the above-stated reasons, it appears that plaintiff’s

claims against defendants in their official capacities should be

dismissed.

X. Conclusion

        After carefully examining the complaint in this case, the

court shall direct as follows.       First, the court directs plaintiff

to show cause by January 10, 2019 why plaintiff’s official capacity

                                     15
claims against all defendants and plaintiff’s individual capacity

claims against defendant Hays, defendant Wade, defendant Morrison,

and defendant CCS should not be dismissed for the reasons discussed

in this order.   Second, the court directs the Clerk of the Court

to prepare waiver of service forms for the following defendants:

Corizon Health; Gordon Harrod; Dennis Kepka; Tony Rusch; Vicky

Lanter; Mable Walker; Julie Patterson; Martin Sauers; Tim Taylor;

and FNU Pruitt. Plaintiff bears the primary responsibility to

provide sufficient address information for service of process or

waivers of process upon each defendant.

     IT IS SO ORDERED.

     Dated this 19th day of December, 2018, at Topeka, Kansas.




                         s/Sam A. Crow __________________________
                         Sam A. Crow, U.S. District Senior Judge




                                16
